Case 1:20-cv-25231-RNS Document 12 Entered on FLSD Docket 02/08/2021 Page 1 of 1




                               United States District Court
                                         for the
                               Southern District of Florida

   Doug Longhini, Plaintiff,                )
                                            )
   v.                                       )
                                              Civil Action No. 20-25231-Civ-Scola
                                            )
   Dade Plaza North, LLC, and others,       )
   Defendants.                              )

                          Order upon Notice of Settlement
         The Plaintiff and Defendant Subway 30425, Inc. have notified the Court
  that they have settled this matter. (ECF No. 10.) By March 5, 2021, the
  Plaintiff must file a notice of dismissal of his claims against Defendant Subway
  30425, Inc., under Federal Rule of Civil Procedure 41(a)(1)(A)(i), or a stipulation
  of dismissal, under Rule 41(a)(1)(A)(ii).
         If the Plaintiff files a stipulation of dismissal under Rule 41(a)(1)(A)(ii) and
  the parties wish to have this Court retain jurisdiction to enforce any settlement
  agreement, the stipulation of dismissal must include the following sentence:
  “The effectiveness of this stipulation of dismissal is conditioned upon the
  Court’s entry of an order retaining jurisdiction to enforce the terms of the
  parties’ settlement agreement.” This sentence is necessary because a
  stipulation of dismissal is otherwise self-executing and deprives the Court of
  jurisdiction to do anything further. See Anago Franchising, Inc. v. Shaz, LLC,
  677 F.3d 1272, 1280 (11th Cir. 2012).
         This case shall remain open as the Plaintiff has not dismissed or settled
  this case with respect to Defendants Dade Plaza North, LLC and Wing Team,
  LLC.
        Done and ordered in Miami, Florida, on February 5, 2021.


                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
